Citation Nr: 0933956	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  03-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Low back disability was not manifested during the Veteran's 
military service or for many years thereafter, nor is low 
back disability otherwise related to the Veteran's service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in May 2002.  The letter predated the 
October 2002 rating decision.  See id.  Thereafter, the 
Veteran was issued VCAA letters in March 2004 and May 2008.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  Collectively, the May 2002, March 2004, and 
May 2008 letters have clearly advised the Veteran of the 
evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

In March 2006 and May 2008, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the Veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  The Veteran's representative has suggested that 
during service the Veteran reported an injury to the back, 
that it was recorded, and over time records were misplaced.  
Such contention is without merit, however, as there is no 
indication that any portion of the Veteran's service 
treatment records are incomplete or missing.  There is 
otherwise no indication of relevant, outstanding records 
which would support the Veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a report of a VA examination 
performed in July 2009.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his original August 1945 claim for compensation related to 
the low back, the Veteran contended that he sustained a 
"back injury" in 1944.  

Service treatment records reflect the Veteran's contentions 
that during boot training he often received light duty slips 
due to his right shoulder, but there is no reference to any 
complaints or light duty due to the back.  

Service treatment records reflect that the Veteran injured 
his right shoulder in a motorcycle accident in June 1943.  
The Veteran was hospitalized for several months due to such 
shoulder injury.  During the course of such treatment, an 
August 1943 entry reflects kyphosis of lower thoracic spine 
with tenderness on palpation.  An x-ray examination of the 
thoracic spine was recommended.  A September 1943 entry 
reflects mild discomfort in the right shoulder and the 
Veteran's worry about his mild low back pain, but he had 
"become pretty well reconciled to the lack of an organic 
basis for this."  The examiner noted that he has worked well 
in the galley, shown no evidence of disability, and it would 
appear that his complaints are not incapacitating for duty.  
The Veteran was discharged from the hospital in October 1943 
with a diagnosis related to the right shoulder, but no 
diagnosis related to the back.

Service treatment records reflect that 10 days prior to 
seeking treatment in January 1945, the Veteran slipped and 
fell 7 feet landing on his right shoulder.  He reported pain 
in his right shoulder joint.  It was also noted that he had 
fallen six months prior and chipped the end of his clavicle 
at that time.  He reported a back injury in 1938, but 
reported that it was not broken and he did not undergo any 
operations.  He also reported a prior kidney infection.  A 
prior injury to the right shoulder was acknowledged, an 
examination was conducted with regard to the right shoulder, 
and a diagnosis was rendered.  The Veteran did not voice any 
complaints related to the back, and no diagnosis was rendered 
with regard to the back.  

A June 1945 Report of Medical Survey shows a finding of mild 
dorsal kyphosis with a slight increased prominence of the 
ninth thoracic vertebra, and mild restriction in all planes.  

In June 1947, the Veteran underwent a VA examination.  The 
Veteran claimed that he injured his back during basic 
training in service.  An x-ray examination showed a very 
slight degree of lateral scoliosis of the dorsal spine with 
convexity toward the right in the mid-dorsal area, but the 
bony structures otherwise appeared intact and there was no 
material pathology shown.  The examiner diagnosed no 
residuals of back injury found but shortening of right lower 
extremity congenital.  

Correspondence dated in November 1963 from J.G. Seyfried, 
M.D., an orthopedic surgeon, reflects the Veteran's statement 
that he injured his back in a motorcycle accident prior to 
service, and during service.  He denied any back trouble 
since then.  Another physician had detected a positive 
straight-leg raising test with some calf muscle weakness on 
the right and ankle jerk decreased on the right side; thus, 
he sought treatment with Dr. Seyfried.  An x-ray examination 
showed exaggerated lumbar lordosis, and spina bifida at the 
upper sacral level and acute lumbosacral angle, but the disc 
spaces were well maintained.  On physical examination, Dr. 
Seyfried noted a leg length inequality which was easily 
correctible with a heel lift.  He had exaggerated lumbar 
curves which increase the strain on the low back.  There was 
no evidence of nerve root irritation.  

In his October 2001 statement in support of his claim for an 
increased rating for his service-connected right shoulder 
disability, the Veteran reported that he incurred a shoulder 
injury when he fell approximately 6 to 8 feet onto a cement 
deck in 1942.  With regard to his statement in support of 
service connection for low back disability, the Veteran 
stated that his low back injury occurred at the same time he 
injured his right shoulder.  

In a subsequent statement from the Veteran, he reported that 
his back injury occurred when he fell from a truck in 1943, 
and he incurred a more serious injury to the shoulder, thus 
it was given more attention.  

VA outpatient treatment records associated with the claims 
file reflect a diagnosis of severe lumbar spinal stenosis in 
August 2005.  Additionally, a September 2005 VA examination 
pertaining to the right shoulder, notes that the Veteran has 
a significant kyphosis of the thoracic spine due to his aging 
spine.

In July 2009, the Veteran underwent a VA examination.  The 
examiner noted review of the claims folder.  The Veteran 
reported that he fell off a truck in 1943, and had impact to 
the lower spine.  Upon physical examination, the examiner 
diagnosed lumbosacral and thoracic degenerative disc disease, 
scoliosis, and osteopenia.  The examiner opined that the 
Veteran's current lumbosacral and thoracic condition is less 
likely than not caused by his military service.  The examiner 
stated that there was no documentation of a spinal injury 
during his service located in the claims folder.  The 
examiner also stated that the lumbar spinal x-ray which was 
taken after his service documents scoliosis, which develops 
during the growing phase of the spinal development, not 
acquired in service.

Initially, the Board notes that the Veteran's representative 
has suggested that 38 U.S.C.A. § 1154(b) is for application 
as the Veteran served in combat Veteran in World War II.  
Under § 1154(b), if the record demonstrates that the veteran 
engaged in combat with enemy forces, then by statute VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d).  The evidence, however, does not establish that the 
Veteran engaged in combat during World War II.  The Veteran's 
'Abstract of Service' is on file which does not reflect any 
foreign service.  Likewise, the agency of original 
jurisdiction (AOJ) determined that the Veteran did not engage 
in combat via notation of combat code "1."  Thus, while it 
is clear that the Veteran served during the World War II era, 
there is no indication that the Veteran had combat service as 
defined in § 1154(b).  In any event, the Veteran has never 
asserted that he injured his back during combat.  

The essence of the Veteran's contentions is that his current 
low back disability is related to an injury suffered during 
service.  As detailed, at the time of the June 1947 VA 
examination, the Veteran reported that he injured his back 
during basic training.  Service treatment records do not 
reflect any complaints or reference to a back injury during 
boot camp.  Thereafter, the Veteran has claimed that he 
injured his back and shoulder when he fell onto a cement deck 
in 1942, and that he injured his back when he fell off a 
truck in 1943.  As detailed, service treatment records 
reflect that the Veteran injured his shoulder in a motorcycle 
accident in June 1943, and that he injured his shoulder when 
he fell on a deck in January 1945.  

The Board notes that service treatment records do reflect 
complaints of mild low back pain during his 1943 
hospitalization, but there was no "organic basis" for the 
pain and there was no evidence of a disability.  Again, such 
records do not reflect that the Veteran incurred a back 
injury at the time of the motorcycle accident.  Likewise, 
while the Veteran did incur a right shoulder injury due to a 
fall in January 1945, the Veteran did not voice any 
complaints related to the back.  Service treatment records 
also reflect a June 1945 diagnosis of mild dorsal kyphosis 
with a slight increased prominence of the ninth thoracic 
vertebra, and mild restriction in all planes.  Such record, 
however, does not refer to any specific injury to the back.

Likewise, on VA examination conducted in June 1947, within 
two years of separation from service, the examiner 
specifically determined that the Veteran had no residuals of 
a back injury.

As detailed, the July 2009 VA examiner indicated that the 
Veteran does have a current disability of the lumbosacral and 
thoracic spine.  In providing a negative etiological opinion, 
however, the examiner relied on the lack of documentation of 
an in-service injury and a post-service x-ray examination 
which showed scoliosis which develops during the growing 
phase of the spinal development.  The Board accepts the July 
2009 VA examination opinion as being the most probative 
medical evidence on the respective subject, as such opinion 
was based on a review of all historical records and a 
thorough examination.  See Boggs v. West, 11 Vet. App. 334, 
343 (1998).  Given the depth of the examination report, and 
the fact that such opinion was based on a review of the 
applicable record, the Board finds that the opinion is 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, there are no 
opinions to the contrary.

The Board has considered the Veteran's lay statements 
concerning his reported service back injury.  A layperson is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge such as opinions as 
to medical etiology.  It has been determined that laypersons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, although the Veteran is 
competent to offer his recollection of the injury or 
injuries, he is not competent to offer an opinion that his 
current back disability is causally related to such injury or 
injuries.  Only medical personnel can offer such an opinion 
as to causation. 

In the present case, a medical examiner with benefit of a 
records review has offered an opinion that the Veteran's 
current back disability is not related to service.  The 
opinion appears to be consistent with and supported by the 
other medical evidence of record.  In this regard, the Board 
again notes that the VA examiner opined that the Veteran's 
scoliosis was not acquired in service, but developed during 
the growing phase of the spinal development.  Moreover, no 
residuals of the claimed inservice injury were noted on 
examination in June 1947.  This is highly significant because 
that examination was conducted for the specific purpose of 
ascertaining whether there were residuals of such injury or 
injuries.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is against the Veteran's claim, and service 
connection for a low back disability is therefore not 
warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


